Citation Nr: 1718207	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  07-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability evaluation in excess of 60 percent for bronchiectasis with drug dependence from August 5, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran had active service from June 1963 to January 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, prepared in May 2007 and issued to the Veteran in June 2007. 

The appeal was previously remanded by the Board in February 2009 and August 2010 for additional evidentiary development. 

In a September 2013 rating decision, the RO increased the evaluation for the disability at issue from 30 percent to 60 percent, effective August 5, 2013.  

In October 2016, the Board denied a rating in excess of 30 percent for the Veteran's bronchiectasis prior to August 5, 2013, and remanded the matter of entitlement to a rating in excess of 60 percent for it from August 5, 2013 to the RO for further development.  


FINDINGS OF FACT

From August 5, 2013, the Veteran's bronchiectasis has not been manifest by incapacitating episodes of infection lasting at least 6 weeks total duration per year; an FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episodes(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for bronchiectasis from August 5, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.96, 4.97, Diagnostic Code (DC) 6601 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran's bronchiectasis is currently evaluated under 38 C.F.R. § 4.97, DC 6601.  Under DC 6601, a 60 percent evaluation is assigned for incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent evaluation is assigned for incapacitating episodes of infection lasting at least 6 weeks total duration per year. 38 C.F.R. § 4.97.  A Note following DC Code 6601 indicates that an incapacitating episode is one that requires bedrest and treatment by a physician. 

VA has also considered the provisions of DC 6600.  Under Diagnostic Code 6600, a 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.

Pulmonary function tests (PFTs) are required to evaluate a disability under Diagnostic Codes 6600 and 6602, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required. 38 C.F.R. § 4.96 (d).  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation can be based on alternative criteria as long as the examiner states why the test would not have been useful or valid in a particular case.  Id.  When evaluating a disability based on PFTs, post-bronchodilator results are used, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  Id. at (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which result is used, the test result that the examiner states most accurately reflects the level of disability is used to evaluate for rating purposes.  Id. at (d)(6).

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran appeals for a rating in excess of 60 percent for his service-connected bronchiectasis with drug dependence from August 5, 2013.  Based on a sympathetic review of the evidence, the Board finds that the preponderance of the evidence indicates that the criteria for a rating in excess of 60 percent have not been met at any time from August 5, 2013. 

Outpatient treatment records are of record and have been reviewed.  

The Veteran was afforded a VA examination on August 5, 2013.  The examination report indicates that the Veteran's respiratory condition does not require use of outpatient oxygen therapy, and that the Veteran has not had any incapacitating episodes of infection due to bronchiectasis.  The examiner also indicated that the Veteran had not had any cardiopulmonary complications, such as cor pulmonale, right ventricular hypertrophy, and/or pulmonary hypertension; and that he had not had a history of respiratory failure except for in 1974.  It was noted a PFT from July 2013 showed an FEV-1 of 127 percent of predicted; an FEV-1/FVC of 102 percent of predicted; and a DLCO (SB) of 88 percent of predicted.  Maximum exercise capacity was not reported. 

A January 2015 VA transthoracic echocardiogram showed that the Veteran's right ventricle is normal in size and function, and that the pulmonic valve was normal in structure and function.  

On VA examination in January 2017, relevant outpatient treatment records were digested.  The examiner indicated that the Veteran's pulmonary condition did not require outpatient oxygen therapy, and that he had not had any incapacitating episodes of infection due to bronchiectasis.  The examiner noted a CT scan of his thorax from July 2016 showed a normal sized heart and a PFT from July 2016 showed an FEV-1 of 96 percent of predicted, and an FEV-1/FVC of 74 percent.  The examiner indicated that the FEV-1 result most accurately reflected the Veteran's level of disability.  Exercise capacity testing was not performed.  

Based on the evidence, the Board concludes that the criteria for a disability rating in excess of 60 percent for the Veteran's bronchiectasis since August 5, 2013 are not met.  Indeed, the next higher disability rating is 100 percent, both under Diagnostic Code 6600 and 6601.  To warrant a 100 percent rating under Diagnostic Code 6601 the evidence must approximate a showing of incapacitating episodes of infection lasting at least 6 weeks total duration per year.  To the contrary, the VA examiners in August 2013 and January 2017 indicated that he had not had any incapacitating episodes of infection due to bronchiectasis currently.  Furthermore, none are alleged, and incapacitating episodes of infection of at least 6 weeks total duration per year are not shown by the accompanying treatment records.  

The evidence also shows that the criteria for a 100 percent rating under Diagnostic Code 6600 are not met since August 5, 2013.  The PFT evidence since August 5, 2013 shows an FEV-1 of well more than 40 percent of predicted value; and an FEV-1/FVC and DLCO (SB) of well more than 40 percent of predicted; the Veteran's heart size is normal as shown by the July 2016 CT scan and/or other information; the January 2017 VA examination report shows that the Veteran does not require outpatient oxygen therapy; and there is no evidence of a maximum exercise capacity of less than 15 ml/kg, or of cor pulmonale, pulmonary hypertension, or acute respiratory failure.  These have not been alleged, and to the contrary, the examination reports indicate that they are not present and the examiner in 2017 indicated that the Veteran's FEV-1 result, warranting no more than a 60 percent rating, most accurately reflects his level of disability.  

Finally, the Board noted in October 2016 that the record shows that the Veteran has asserted that he is unemployable due to his service-connected bronchiectasis and other service-connected disabilities and that he filed a TDIU claim.  The Board further noted that in a November 2015 rating decision, the RO denied the Veteran's TDIU claim, and that as he had not filed a notice of disagreement, his TDIU claim was not before the Board.  That remains true to this day.  


ORDER

A disability rating in excess of 60 percent for bronchiectasis with drug dependence from August 5, 2013 is denied.




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


